
	

113 HR 2811 IH: Research First Act of 2013
U.S. House of Representatives
2013-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2811
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2013
			Mr. Cohen (for
			 himself, Mr. Huffman, and
			 Mr. Grijalva) introduced the following
			 bill; which was referred to the Committee
			 on Appropriations
		
		A BILL
		Making supplemental appropriations for the National
		  Institutes of Health for the fiscal year ending September 30, 2013, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Research First Act of
			 2013.
		2.FindingsThe Congress finds as follows:
			(1)In fiscal year
			 2013, the budget of the National Institutes of Health was decreased by
			 approximately $1.55 billion pursuant to section 251A of the Balanced Budget and
			 Emergency Deficit Control Act of 1985 (2 U.S.C. 901a).
			(2)The National Institutes of Health is the
			 true Department of Defense for the citizens of the United States, conducting
			 vital research to fight the enemy of disease and protect the infrastructure of
			 the human body. Such research funding should not be slashed while the Pentagon
			 budget continues to increase.
			(3)The national
			 security interests of the United States can be well served by reducing the
			 total number of deployed nuclear warheads and their delivery systems, as
			 suggested by the Department of Defense’s January 2012 strategic guidance titled
			 Sustaining U.S. Global Leadership: Priorities for 21st Century
			 Defense.
			(4)The Government
			 Accountability Office has found that there is significant waste in the
			 construction of the nuclear facilities of the National Nuclear Security
			 Administration of the Department of Energy. Significant savings can also be
			 found by reducing expenditures on weapons which the military has not requested
			 such as the Abrams Tank, bringing military and infrastructure operations in
			 Afghanistan to a close, and decreasing the Nation’s reliance on expensive,
			 private contractors.
			3.Supplemental
			 appropriations for the National Institutes of HealthThere is appropriated to the National
			 Institute of Health, for an additional amount for the purpose of carrying out
			 title IV of the Public Health Service Act (42 U.S.C. 281 et seq.),
			 $1,550,000,000, out of any money in the Treasury not otherwise appropriated,
			 for fiscal year 2013.
		4.RescissionsOf the unobligated balances of the
			 following accounts, the following amounts are rescinded:
			(1)Department
			 of Defense—Overseas Contingency Operations—Operation and
			 Maintenance—Afghanistan Infrastructure Fund, $400,000,000.
			(2)Department
			 of Defense, $1,150,000,000.
			
